Citation Nr: 1118231	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  08-11 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1950 to November 1953.  He was awarded the Purple Heart due to injuries sustained during combat operations.  He died on April [redacted], 2005.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant testified at a travel board hearing before the undersigned Acting Veterans Law Judge in November 2010 in Atlanta, Georgia; a transcript of that hearing is associated with the claims file.

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board's review of the record reveals that further RO action is warranted.

The Veteran died in April 2005.  His death certificate states the immediate cause of death was congestive heart failure due to underlying causes of coronary artery disease and diabetes.  The appellant contends that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused him to overeat and/or engage in poor eating habits resulting in obesity which subsequently caused or contributed to congestive heart failure; the immediate cause of death.

In order for service connection for the cause of the Veteran's death to be granted, it must be shown that a service-connected disorder caused his death, or substantially or materially contributed to it.  See 38 C.F.R 3.312.  A service-connected disorder is one that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110.

A service-connected disability will be considered the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A service-connected disability will be considered a contributory cause of death when such disability contributed substantially, or combined to cause death - e.g., when a causal (not just a casual) connection is shown.  38 C.F.R. § 3.312(c).

In determining whether a service-connected disability was a contributory cause of death, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  See Harvey v. Brown, 6 Vet. App. 390, 393 (1994).

Initially, the Veteran was service-connected for PTSD with major depressive disorder in March 2002; however, VA treatment reports indicate that symptoms of PTSD dated back to the 1950s.  At the time of the Veteran's death, he was assigned a 70 percent disability rating for his service-connected PTSD, and his symptoms were described as moderate-to-severe in degree.  He was also taking medications to treat depression and insomnia.

According to the VA treatment records associated with the claims folder, the Veteran reported that he was diagnosed with diabetes (diet controlled) in 1996.  It appears that the Veteran was diagnosed with congestive heart failure in or around August 2004.  VA treatment notes indicate that the Veteran was also treated by a private cardiologist regarding his cardiac conditions.  However, it does not appear that those records have been associated with the claims file, nor does it appear that the RO has made any attempt to obtain them.  However, such records are pertinent to the claim of entitlement to service connection for the cause of the Veteran's death, and therefore, VA has a duty to obtain them.  38 U.S.C.A. § 5103A(b).  

In addition, the record shows that in July 2005, the Veteran's VA primary care physician, M.T., M.D., submitted a statement requesting that VA consider the Veteran's death from ischemic dilated cardiomypoathy to be related to his service-connected PTSD.  She treated the Veteran for morbid obesity, diabetes, hypertension, and ischemic dilated cardiomypoathy from May 2001 until his demise in April 2005.  In addition, she knew the Veteran to suffer from nightmares and insomnia which were alleviated in his last years with medication; however, his PTSD went untreated until 2002.  This physician opined that it was certainly possible that poor eating habits resulting from untreated PTSD had a hand in creating conditions that ultimately led to the Veteran's death.  The appellant's reports that the Veteran overate when he was depressed were noted and the physician opined that that Veteran's poor eating habits and morbid obesity led to diabetes and hypertension which together contributed to coronary artery disease and the cardiac ischemia that caused the Veteran's heart failure.  

In July 2005, the Veteran's private cardiac physician, G.S., M.D., submitted a statement indicating that he cared for the Veteran from a cardiac standpoint from October 2001 until his death.  He treated the Veteran for morbid obesity, hypertension, aneurysm of the aorta, borderline diabetes, COPD, benign prostatic hypertrophy, reflux disease, and borderline hyperlipidemia.  He noted that a cardiac catheterization demonstrated non-ischemic cardiomypoathy with narrow ventricular depolarization morphology.  This physician opined that the Veteran's poor eating habits "no doubt" lead to his obesity and associated comorbidities, which together, contributed to his cardiomypoathy subsequently.  

In July 2005, the Hospice Medical Director, F.H-S., M.D., submitted a statement indicating that the Veteran was admitted to the Hospice program in September 2004 with a diagnosis of congestive heart failure.  She stated her concurrence with Dr. M.T.'s aforementioned opinion that the Veteran's death was related to his unhealthy behaviors prior to treatment for his service-connected PTSD.  

In October 2005, a VA opinion was requested in this matter.  The examiner reviewed the Veteran's claims file and the letters of record submitted by the Veteran's VA and private physicians.  The examiner opined that although PTSD might represent one of the many precipitating causes, it is less likely than not that the Veteran's service-connected PTSD was the cause of the his diabetes, coronary artery disease, and congestive heart failure given the many other factors involved.

The Board notes that none of the medical opinions of record specifically address whether the Veteran's service-connected PTSD jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto, or, whether the Veteran's service-connected PTSD caused or contributed substantially or materially to cause of his death.  In addition, the medical opinions of record represent a divergence of medical opinion.  Finally, the Board notes that there appears to be an internal contradiction in the VA opinion of October 2005 as there is no clear explanation of how PTSD could be a precipitating cause but not the cause of death.  Accordingly, the Board finds that an opinion is necessary for a determination on the merits of the claim.  See 38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).



Accordingly, the case is REMANDED for the following actions:

1. Ask the appellant to provide authorization to obtain treatment records from the Veteran's private cardiologist, Dr. Gopalakrishnan Srinivasan, M.D., dating from October 2001 to April 2005.  In addition, the appellant should identify any other private or VA treatment records relevant to the claim on appeal.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  All efforts to obtain these records should be documented in the claims file.  

2. After all available records and/or responses have been associated with the claims file, the RO should forward the Veteran's entire claims file (to include a complete copy of this REMAND) to an appropriate VA medical specialist for the purpose of obtaining an opinion as to the relationship, if any, between the Veteran's death and his service-connected PTSD with major depressive disorder.  The reviewer should render an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD with major depressive disorder jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto, or, whether the Veteran's service-connected PTSD caused or contributed substantially or materially to cause his death.

A "contributory cause of death" is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.

In rendering the requested opinion, the reviewer must consider and address the service and post-service treatment records, the certificate of death, the three July 2005 opinions from the Veteran's private and VA physicians, and set forth all findings, along with the complete rationale for the conclusions reached.  If the examiner cannot offer an opinion without resort to speculation, he or she must so state and explain why speculation is required.

3. Thereafter, the RO should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and the accredited representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010). 



		
	MICHAEL MARTIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

